United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Shaker Heights, OH, Employer
)
___________________________________________ )
D.J., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-52
Issued: March 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On October 16, 2013 appellant, through her attorney, filed a timely appeal from the
August 21, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP),
finding that she failed to establish that she sustained an injury as alleged. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an injury in the performance of duty, causally related to factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 24, 2012 appellant, then a 46-year-old custodian, filed an occupational disease
claim alleging that her chronic pain increased while performing her job duties. She indicated
that she sustained lumbar spondylolisthesis L5-S1 and her pain level became intolerable on
March 20, 2012. Appellant indicated that she first became aware of the injury and its relation to
her work on March 20, 2012. She stopped work on that date.
By letter dated April 23, 2012, OWCP advised appellant that additional factual and
medical evidence was needed. It explained that a physician’s opinion was crucial to her claim
and allotted appellant 30 days within which to submit the requested information.
Appellant provided an April 9, 2012, attending physician’s report from Dr. Dane J.
Donich, a Board-certified neurosurgeon, who diagnosed spondylolisthesis and disc herniation.
Dr. Donich noted that she had an approximate history of six months of low back pain radiating
into the lower extremities. He checked the box “yes” in response to whether appellant’s
condition was caused or aggravated by work activity. Dr. Donich noted that she was engaged in
repetitive twisting, turning, bending, pushing, pulling and lifting with her low back and
recommended lumbar fusion surgery. He advised that appellant was totally disabled from
March 26 to July 25, 2012 and noted that appellant was having a lumbar fusion.2
In a May 11, 2012 statement, appellant indicated that on March 20, 2012 she was
performing her custodial duties when she started feeling severe pain in her lower back and legs.
She advised that she started work at 6:00 a.m. and after getting her supplies, a cart and trash can,
she went to her route to begin her duties. Appellant noted that this particular route, to which she
was assigned for about a month, required a lot of bending. She stated that she bent down to clear
around an empty trash can and she could barely stand the pain. Appellant explained that she
believed that the twisting, turning, lifting, bending, pushing, pulling of equipment caused her
injury.
By decision dated June 21, 2012, OWCP denied appellant’s claim. It found that the
evidence supported that the claimed work events occurred but that appellant failed to submit the
necessary medical evidence in support of her claim. OWCP noted that the medical evidence did
not explain how the diagnosis was causally connected to the alleged employment factors.
On June 25, 2012 appellant’s representative requested a telephonic hearing, which was
held on October 15, 2012. At the hearing, appellant testified that her low back problems began
around December 2011 when she began a more physical route at work. She denied any prior
back problems.
Appellant submitted additional reports from Dr. Donich. In an August 27, 2012 report,
Dr. Donich noted that appellant returned for follow up and complained of cervical spine pain
radiating into the scapular and interscapular region, bilaterally and into the shoulders.
Additionally, he noted diminished sensation, coordination and strength in her hands and advised
2

Submitted with Dr. Donich’s report were preoperative instructions for a lumbar reexploration, decompression
fusion at L5-S1 scheduled for April 25, 2012. An operative report is not of record.

2

that she was postbilateral carpal tunnel release. Appellant also noted neck pain. Dr. Donich
recommended a computerized tomography (CT) scan and myelogram of her lumbar spine for a
separate problem and recommended a CT myelogram of her cervical spine as well.
In a November 8, 2012 report, Dr. Donich noted that appellant returned for follow up
following an April 2012 L5-S1 decompression. He advised that she had severe pain, including
back radiating bilaterally to the hips, gluteal area and more distally in her right lower extremity
down to her lower calf. Dr. Donich reviewed diagnostic testing and noted that appellant had
prior surgery at L4-5 and had expected postoperative changes at L4-5 and L5-S1 with the
possibility of some arachnoiditis and a considerable degree of neural compression at L3-4. He
advised that appellant was symptomatic and discussed her treatment options including further
surgery. Dr. Donich indicated that she had advanced degenerative changes at L4-5.
By decision dated December 28, 2012, OWCP’s hearing representative affirmed the
June 21, 2012 decision.
Thereafter, OWCP received a December 14, 2012 report from Dr. Donich, who noted
performing on that date a lumbar reexploration of the prior fusion L5-S1, removal of hardware
L3 through S1 decompression.
On March 26, 2013 appellant’s counsel requested reconsideration and asserted that
appellant had submitted sufficient evidence to establish her claim.
Counsel provided a March 4, 2013 report, from Dr. Donich noting appellant’s history and
treatment. Dr. Donich advised that, since 2008, her job has been as a laborer-custodian and her
job duties required her to do significant physically strenuous activity, including sweeping and
mopping floors, filling and emptying buckets of water, emptying trash cans, shoveling snow,
moving furniture, scrubbing baseboards and moving large hampers of waste mail. He explained
that, over the course of time, she has had gradually increasing lumbar symptoms. Dr. Donich
noted that in December 2011, while performing particularly strenuous activity, she began having
increased low back pain. He advised that he first saw her on or about December 13, 2011.
Appellant related a history of fairly severe low back pain with radiation into her legs, for which
she had undergone previous treatment and therapy that included low back surgery in 2010.
Dr. Donich examined appellant and noted mild weakness in her legs, problems ambulating with
unsteadiness and diminished deep tendon reflexes. X-rays revealed mobile spondylolisthesis at
L5-Sl. Dr. Donich indicated that appellant was managed conservatively and then had surgery in
April 2012 for an L5-Sl decompression, laminectomy, pedicle screw fixation and fusion. He
advised that appellant was markedly improved after surgery compared to before surgery but had
continued issues related to right-sided low back pain and symptoms referable to her neck and
arms.
Additional imaging studies were eventually performed and revealed increasing disc
protrusions and resultant stenosis at L3-4 and L4-5, resulting in a second surgery on
December 14, 2012, during which her decompression and fusion were extended to the L3 level.
Dr. Donich noted that appellant was involved in a long-standing, physically strenuous occupation
with the employing establishment. He advised that the activities required by appellant at work
resulted in significant mechanical motion at the waist. Dr. Donich opined that appellant’s

3

diagnoses, including: L3-4, L4-5 and L5-Sl disc herniations and the L5-S1 spondylolisthesis,
were a “direct and proximate result of the prolonged mechanical wear and tear on her lumbar
spine incurred by her work-related duties.” He advised that all the treatment incurred was
medically necessary, reasonable and appropriate. Dr. Donich noted that appellant was currently
recovering from her recent fusion, which would take one year to skeletally mature fully.
By decision dated August 21, 2013, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.6
ANALYSIS
The Board finds that this case is not in posture for decision.

3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

Id.

4

The evidence establishes that appellant who works as a custodian and was engaged in
duties which required using a cart and trash can and frequent bending, as well as twisting,
turning, lifting, pushing and pulling of equipment in the performance of her duties. While the
medical evidence is insufficiently rationalized to establish that appellant sustained a work-related
condition, the medical reports of record are generally supportive that appellant’s work activities
as a laborer custodian caused or aggravated her claimed low back conditions.
In his March 4, 2013 report, Dr. Donich related appellant’s work history, particularly
since December 2011 and explained that she has had increasing lumbar symptoms. He noted
pertinent examination findings and the low back surgeries that he performed in April and
December 2012. Dr. Donich explained that appellant’s job as a custodian was physically
strenuous and opined that her required work activities necessitated significant mechanical motion
at the waist. He opined that her diagnoses, including: L3-4, L4-5 and L5-Sl disc herniations and
the L5-S1 spondylolisthesis, were a “direct and proximate result of the prolonged mechanical
wear and tear on her lumbar spine incurred by her work-related duties.” Dr. Donich advised that
all her treatment was medically necessary, reasonable and appropriate. In his April 9, 2012,
attending physician’s report, he noted appellant’s history of low back pain and indicated that her
condition was caused or aggravated by work activity. While these reports are not completely
rationalized and do not sufficiently address the impact of appellant’s 2010 low back surgery to
her present condition,7 Dr. Donich was consistent in indicating that appellant sustained an
employment-related cervical condition. The Board further notes that there is no contradictory
evidence.
Proceedings under FECA are not adversarial in nature nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, it shares
responsibility in the development of the evidence to see that justice is done.8 While Dr. Donich’s
reports do not contain sufficient medical reasoning discharge appellant’s burden of proof, these
reports raise an uncontroverted inference of causal relationship sufficient to require further
development of the case record by OWCP.9
On remand, OWCP should request appellant’s medical records regarding her low back
condition, including operative reports from 2010 and 2012, and refer appellant, the case record,
and a statement of accepted facts to an appropriate Board-certified specialist for an evaluation
and a rationalized medical opinion regarding the cause of appellant’s claimed condition. After
such further development of the case record as OWCP deems necessary, a de novo decision shall
be issued.
CONCLUSION
The Board finds that this case is not in posture for decision.
7

The Board notes an absence of contemporaneous medical evidence in the record relating to appellant’s back
condition, and its causes, before 2012.
8

William J. Cantrell, 34 ECAB 1223 (1983).

9

See John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

5

ORDER
IT IS HEREBY ORDERED THAT the August 21, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision.
Issued: March 21, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

6

